Citation Nr: 1204304	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar calcaneal spur.

2.  Entitlement to an initial compensable evaluation for a right shoulder disability.  

3.  Entitlement to an initial compensable evaluation for a scar of the abdomen, status post cholecystectomy.  

4.  Entitlement to an initial compensable evaluation for a left hand disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to April 1993 and from October 2003 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The Detroit, Michigan RO now currently has jurisdiction of this matter. 

The issues of entitlement to an initial compensable evaluation for bilateral pes planus with plantar calcaneal spur, and entitlement to an initial compensable evaluation for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 5, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his hearing that a withdrawal of the appeal for entitlement to an initial compensable evaluation for a scar of the abdomen, status post cholecystectomy, is requested.

2.  On January 5, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his hearing that a withdrawal of the appeal for entitlement to an initial compensable evaluation for a left hand disability is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to an initial compensable evaluation for a scar of the abdomen, status post cholecystectomy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal of entitlement to an initial compensable evaluation for a right shoulder disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at his January 5, 2011 videoconference hearing, withdrawn these two appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to an initial compensable evaluation for a scar of the abdomen, status post cholecystectomy, is dismissed. 

The appeal for entitlement to an initial compensable evaluation for a left hand disability is dismissed. 


REMAND

The Veteran contends that he is entitled to initial compensable evaluations for his service connected bilateral pes planus with calcaneal spur and for his service connected right shoulder disability.  He argues that his feet become very painful after prolonged standing.  He further asserts that his right shoulder is painful when raised above shoulder level, that this shoulder is weaker than the left, and that this prevents him from lifting more than a moderate amount of weight overhead, which sometimes impacts his ability to perform his work.  

The record indicates that the Veteran was afforded a VA fee basis examination in June 2008, which was one month prior to his discharge from active service.  The Veteran argues that this examination was perfunctory and failed to consider all his complaints.  He has testified that while he has not received treatment for either his feet or shoulder since discharge, these disabilities remain troubling and continue to impact his work performance.  He notes that he continues to perform rehabilitation exercises for the shoulder but has not noticed any improvement.  The Veteran states that he is willing to report to an additional examination for these disabilities.  

Given that it has been over three and a half years since the original examination, given that there is no evidence of record dated after the Veteran's discharge from service, and given the Veteran's testimony pertaining to ongoing pain the Board agrees that an additional examination of the Veteran's disabilities should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right shoulder disability.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, to include any necessary range of motion testing.  The examination should include symptoms attributable to the surgical scar.  Any additional impairment due to pain, weakness, incoordination or excess fatigability should be identified and described in terms of additional limitation to range of motion.  

2.  Schedule the Veteran for a VA examination of his bilateral pes planus with calcaneal spur.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  Any additional impairment due to pain, weakness, incoordination or excess fatigability should be identified and described.  After completion of the pes planus examination, the examiner should attempt to express the following opinion:
Is the Veteran's plantar calcaneal spur part and parcel of his pes planus, or is a calcaneal spur considered to be a separate disability?  If the spur is considered a separate disability, attempt to identify which symptoms are attributable to pes planus and which are due to the calcaneal spur.  

3.  After the development requested above has been completed to the extent possible, review the record.  The review should consider and discuss whether or not the 

calcaneal spur should receive a separate evaluation.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


